UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1229


KENNETH JOHNSON,

                    Plaintiff - Appellant,

             v.

CLIFTON J. GORDY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-00112-GLR)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Johnson appeals the district court’s order dismissing his civil action. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Johnson v. Gordy, No. 1:20-cv-00112-GLR (D. Md.

Feb. 4, 2020). We deny Johnson’s motion to remand. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2